      Case 2:19-cr-00080-WBV-MBN Document 41 Filed 02/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                       *     CRIMINAL NO. 19-80


        V.                                      *     SECTION:"D"


 JUAN SANTOS PEREZ-ZAVALA                       *

                                         ic     "k      "re




                                       FACTUAL BASIS


       The defendant, JUAN SANTOS PEREZ-ZAVALA (hereinafter "PEREZ"), has agreed

to plead guilty as charged to the one-count indictment charging him with possessing a firearm

while being an illegal alien, in violation ofTitle 18, United States Code, Section 922(g)(5)(A) and

924(a)(2).

       Should this matter have gone to trial, the government would have proven, through the

introduction of competent testimony and other admissible evidence, the following facts, beyond a

reasonable doubt, to support the allegations in the indictment now pending against the defendant:

       On April 16, 2019, the St. Tammany Parish Sheriffs Office responded to a call for service

in Slidell, Louisiana in the Eastern District of Louisiana. PEREZ admitted to possessing a

KELTEC Model P-11 9 millimeter pistol, serial number 8881 1. Research into the firearm's

history indicated that it was manufactured in Florida and had been in interstate commerce.

       According to government records, PEREZ is a Mexican citizen and is not an American

citizen or legal permanent resident of the United States. He jse^entered the United States at an

unknown time and place and is illegally present in the Eastern District of Louisiana.




                                                                                  AUSA    Ok:
                                                                              Defendant jSp/,
                                                                        Defense Counsel
Case 2:19-cr-00080-WBV-MBN Document 41 Filed 02/11/20 Page 2 of 2
